BOARDMAN, Acting Chief Judge.
Robert Lee Smith appeals his judgment and sentences for possession (count 1) and sale (count 2) of methaqualone. We affirm.
We decline to recede from our holding in Fundak v. State, 362 So.2d 295 (Fla. 2d DCA 1978), that even in circumstances such as those here, where the possession and sale of a given drug arises out of a single episode, Section 775.021, Florida Statutes (1979), requires separate sentences where the possession is not a lesser included offense of the sale. Contra, Drayton v. State, 372 So.2d 983 (Fla. 3d DCA 1979); Williams v. State, 377 So.2d 755 (Fla. 1st DCA 1979), cert. denied, 385 So.2d 762 (Fla.1980). We therefore affirm appellant’s sentences.
Finding no merit to the other issues raised by appellant, we also affirm the judgment of guilt for both offenses.
AFFIRMED.
GRIMES and RYDER, JJ., concur.